--------------------------------------------------------------------------------

EXHIBIT 10.7
LIMITED WAIVER AND AGREEMENT
This Limited Waiver and Agreement dated as of August 8, 2014 (this "Waiver"), is
entered into by CAL DIVE INTERNATIONAL, INC., a Delaware corporation (the
"Borrower"), the Subsidiaries of the Borrower party hereto, the lenders party to
the Credit Agreement described below, and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the "Administrative Agent"), Swing Line
Lender and L/C Issuer.
INTRODUCTION
A.            Reference is made to the Credit Agreement dated as of April 26,
2011 (as amended by Amendment No. 1 dated October 7, 2011, Amendment No. 2 dated
July 9, 2012, Amendment No. 3 dated September 19, 2012, Amendment No. 4 dated
November 2, 2012, Amendment No. 5 dated May 31, 2013, Amendment No. 6 dated
November 1, 2013, Amendment No. 7 dated March 7, 2014, Amendment No. 8 dated May
9, 2014 and as otherwise modified from time to time, the "Credit Agreement"),
among the Borrower, the lenders from time to time party thereto (collectively,
the "Lenders" and individually, a "Lender") and the Administrative Agent.
B.            Section 7.11(a) of the Credit Agreement requires that the Borrower
not permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.25 to
1.00 during the fiscal quarter ending June 30, 2014 (the "FCCR Covenant"), and
the Borrower has informed the Administrative Agent and the Lenders that it is
not in compliance with the FCCR Covenant for the fiscal quarter ending June 30,
2014 (the "FCCR Covenant Default").
C.            Section 7.11(b) of the Credit Agreement requires that the Borrower
not permit the Consolidated Leverage Ratio to be greater than 3.00 to 1.00
during the fiscal quarter ending June 30, 2014 (the "Leverage Covenant"), and
the Borrower has informed the Administrative Agent and the Lenders that it is
not in compliance with the Leverage Covenant for the fiscal quarter ending June
30, 2014 (the "Leverage Covenant Default").
D.            Section 7.11(c) of the Credit Agreement requires that the Borrower
not permit Consolidated EBITDA for the four fiscal quarter period ending June
30, 2014 to be less than $30,000,000 (the "EBITDA Requirement"), and the
Borrower has informed the Administrative Agent and the Lenders that it is not in
compliance with the EBITDA Requirement for the four fiscal quarter period ending
June 30, 2014 (the "EBITDA Requirement Default").
E.            Each of the FCCR Covenant Default, the Leverage Covenant Default
and the EBITDA Requirement Default constitutes an Event of Default under Section
8.01(b) of the Credit Agreement (collectively, the "Financial Covenant
Defaults").
F.            The Borrower has informed the Administrative Agent and the Lenders
that it is not in compliance with the covenants set forth in Section 7.11(a),
Section 7.11(c) and Section 7.11(d) of the Second Lien Credit Agreement (as
defined in the Intercreditor Agreement) for the fiscal quarter ending June 30,
2014 (collectively, the "Second Lien Defaults").  The Second Lien Defaults
constitute Events of Default under Section 8.01(e) of the Credit Agreement (the
"Cross-Defaults", and together with the Financial Covenant Defaults, the
"Subject Defaults").

--------------------------------------------------------------------------------

G.            In connection with the foregoing, the Borrower has requested, and
the Lenders have agreed, subject to the terms and conditions of this Waiver, to
waive the Subject Defaults until September 30, 2014 (as such date may be
adjusted pursuant to the last sentence of Section 2(h) below, the "Limited
Waiver Expiration Date").
THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:
Section 1.                          Definitions; References.
 
(a)            Unless otherwise defined in this Waiver, each term used in this
Waiver that is defined in the Credit Agreement has the meaning assigned to such
term in the Credit Agreement.
 
(b)            As used herein, the following terms have the following meanings:
 
"Calendar Week" means the calendar week beginning each Monday.
"Cash Balance" means, on any Business Day, (i) the collected balance of total
cash held by the Borrower and its Subsidiaries in Domestic Accounts or Foreign
Accounts, as the case may be, including only those deposited funds that have
cleared bank processing, less (ii) outstanding payments with respect to such
Domestic Accounts or Foreign Accounts, as the case may be, in each case, made by
check, debit and wire that have been sent to the payee but not yet cleared bank
processing.
"Cash Flow Forecast" means the cash flow forecast delivered on July 23, 2014 by
the Borrower to the Administrative Agent and the Lenders.
"Cash Inflows" means, for any given Calendar Week, the amount of domestic and
international cash collections of the Loan Parties for such Calendar Week.
"Cash Outflows" means, for any given Calendar Week, the amount of domestic and
international cash payments of the Loan Parties for such Calendar Week.
"Domestic Accounts" means all deposit, securities and other accounts of the
Borrower and its Subsidiaries that are held in the United States.
"Domestic Cash Outflows" means, for any given Calendar Week, the aggregate
amount of cash payments of the Loan Parties made (i) in respect of domestic
operations or (ii) for the benefit of the Mexico operations of the Loan Parties'
Subsidiaries, in each case, for such Calendar Week.
"Foreign Accounts" means all deposit, securities and other accounts of the
Borrower and its Subsidiaries that are not held in the United States.
"Required Borrowing Certificate" means, with respect to any Request for Credit
Extension, a certificate in the form attached hereto as Exhibit A, duly executed
by a Responsible Officer of the Borrower, certifying that such Responsible
Officer reasonably believes that the aggregate Cash Balance on deposit in the
Domestic Accounts at the end of the Calendar Week in which such Credit Extension
is made will not exceed $5,000,000, after giving effect to (a) the requested
Credit Extension and (b) all Cash Inflows and Cash Outflows reflected in the
Cash Flow Forecast for such Calendar Week.

--------------------------------------------------------------------------------

Section 2.                          Waiver & Agreements.
 
(a)            The Lenders hereby waive the Subject Defaults; PROVIDED THAT SUCH
WAIVER OF THE SUBJECT DEFAULTS SHALL AUTOMATICALLY EXPIRE AT 5:00 p.m. EASTERN
TIME ON THE LIMITED WAIVER EXPIRATION DATE.  On and after the Limited Waiver
Expiration Date, the Subject Defaults shall constitute Events of Default under
the Credit Agreement unless and until the Required Lenders and Required
Revolving Credit Lenders, in their sole discretion, enter into a permanent
waiver of the Subject Defaults.  This waiver is limited to the extent described
herein and shall not be construed to be a waiver of any other terms, provisions,
covenants, warranties or agreements contained in the Credit Agreement or any of
the Loan Documents or a waiver of any Default or Event of Default that may have
occurred or may hereafter occur (other than the foregoing waiver of the Subject
Defaults until the Limited Waiver Expiration Date).  Without limiting the
foregoing, failure to observe or perform any agreement contained in Section
7.11(a), Section 7.11(b) or Section 7.11(c) of the Credit Agreement shall
constitute a Default and Event of Default. The Administrative Agent and the
Lenders reserve the right to exercise any rights and remedies available to them
in connection with (a) any present or future defaults under the Credit Agreement
or any other provision of any Loan Document other than the Subject Defaults, and
(b) the Subject Defaults after the Limited Waiver Expiration Date.
 
(b)            The Administrative Agent, the Lenders and the Borrower hereby
agree that from and including the date of this Waiver and through and including
the Limited Waiver Expiration Date, (i) the Borrower shall not be entitled to,
and shall not, request any Credit Extension (A) if, after giving effect to such
Credit Extension, the aggregate Outstanding Amount of all Revolving Credit
Loans, Swing Line Loans and L/C Obligations would exceed $107,940,000 on or
before August 30, 2014 (and thereafter, the amount of the Revolving Credit
Facility), and (B) unless the Borrower has delivered to the Administrative Agent
the Required Borrowing Certificate, (ii) all Letter of Credit Fees and all
interest on the principal amount of all Obligations outstanding under the Credit
Agreement shall, in each case, accrue at the Default Rate, (iii) no Revolving
Credit Loans may be requested as, converted to or continued as Eurodollar Rate
Loans, and (iv) the Borrower shall not be entitled to defer any payment required
by Section 2.06 pursuant to Section 2.06(e)(i) or Section 2.06(e)(ii).
 
(c)            From and after the date immediately following the Limited Waiver
Expiration Date, (i) the Required Revolving Credit Lenders hereby request
pursuant to Section 2.03(h) of the Credit Agreement, and the Borrower hereby
acknowledges and agrees, that all Letter of Credit Fees shall accrue at the
Default Rate while any of the Subject Defaults exists, (ii) the Required Lenders
hereby request pursuant to Section 2.09(b)(iii) of the Credit Agreement, and the
Borrower hereby acknowledges and agrees, that all interest on the principal
amount of all Obligations outstanding under the Credit Agreement shall accrue at
the Default Rate while any of the Subject Defaults exists, and (iii) the
Required Revolving Credit Lenders hereby declare in accordance with Section
2.02(c) of the Credit Agreement, and the Borrower hereby acknowledges and
agrees, that no Revolving Credit Loans may be requested as, converted to or
continued as Eurodollar Rate Loans while any of the Subject Defaults exists.

--------------------------------------------------------------------------------

 
(d)            The Borrower hereby agrees that it will not permit the aggregate
actual Domestic Cash Outflows of the Loan Parties to exceed:
 
(i)            during the Calendar Week ending August 10, 2014, 120% of the
Domestic Cash Outflows set forth on the Cash Flow Forecast for such Calendar
Week, plus $5,300,000, which represents the one week favorable spending variance
reported to the Lenders for the week ended August 3, 2014 (the "$5.3 million
Favorable Spending Variance");
 
(ii)            during the two Calendar Week period ending August 17, 2014, 120%
of the aggregate Domestic Cash Outflows set forth on the Cash Flow Forecast for
the Calendar Weeks ending August 10, 2014 and August 17, 2014, plus the $5.3
million Favorable Spending Variance;
 
(iii)            during the three Calendar Week period ending August 24, 2014,
115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow Forecast
for the Calendar Weeks ending August 10, 2014, August 17, 2014 and August 24,
2014, plus the $5.3 million Favorable Spending Variance;
 
(iv)            during the four Calendar Week period ending August 31, 2014,
115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow Forecast
for the Calendar Weeks ending August 10, 2014, August 17, 2014, August 24, 2014
and August 31, 2014, plus the $5.3 million Favorable Spending Variance;
 
(v)            during the five Calendar Week period ending September 7, 2014,
115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow Forecast
for the Calendar Weeks ending August 10, 2014, August 17, 2014, August 24, 2014,
August 31, 2014 and September 7, 2014, plus the $5.3 million Favorable Spending
Variance;
 
(vi)            during the six Calendar Week period ending September 14, 2014,
115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow Forecast
for the Calendar Weeks ending August 10, 2014, August 17, 2014, August 24, 2014,
August 31, 2014, September 7, 2014 and September 14, 2014, plus the $5.3 million
Favorable Spending Variance;
 
(vii)            during the seven Calendar Week period ending September 21,
2014, 115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow
Forecast for the Calendar Weeks ending August 10, 2014, August 17, 2014, August
24, 2014, August 31, 2014, September 7, 2014, September 14, 2014 and September
21, 2014, plus the $5.3 million Favorable Spending Variance; and
 
(viii)            during the eight Calendar Week period ending September 28,
2014, 115% of the aggregate Domestic Cash Outflows set forth on the Cash Flow
Forecast for the Calendar Weeks ending August 10, 2014, August 17, 2014, August
24, 2014, August 31, 2014, September 7, 2014, September 14, 2014, September 21,
2014 and September 28, 2014, plus the $5.3 million Favorable Spending Variance.

--------------------------------------------------------------------------------

 
(e)            On Tuesday of each Calendar Week, beginning on August 12, 2014
and continuing through the Limited Waiver Expiration Date, the Borrower shall
provide to the Administrative Agent and the Lenders (i) a variance analysis of
actual Domestic Cash Outflows from the date of this Waiver through and including
the immediately preceding Monday versus the Domestic Cash Outflows set forth in
the Cash Flow Forecast for such period demonstrating compliance with Section
2(d) above, and (ii) a comparison of actual Cash Inflows and actual Cash
Outflows for the immediately preceding Calendar Week versus the Cash Inflows and
Cash Outflows set forth in the Cash Flow Forecast for such Calendar Week.
 
(f)            On Friday of each Calendar Week, beginning on August 8, 2014 and
continuing through the Limited Waiver Expiration Date, the Borrower shall
provide to the Administrative Agent and the Lenders a cash flow forecast for the
thirteen week period beginning on the following Monday, which cash flow forecast
shall be in a form substantially similar to the Cash Flow Forecast.
 
(g)            (i) If, at the end of any two consecutive Business Days, the
aggregate Cash Balance in the Domestic Accounts exceeds $3,000,000 on each of
such Business Days, then on the next Business Day, the Borrower shall prepay (or
cause to be prepaid) Revolving Credit Loans, Swing Line Loans or Cash
Collateralize the L/C Obligations, or any combination of the foregoing, in an
aggregate amount equal to such excess.  (ii) If, at the end of any Business Day,
the aggregate Cash Balance in the Foreign Accounts exceeds $2,000,000, then on
the next Business Day, the Borrower shall cause such excess to be transferred to
one or more Domestic Accounts of a Loan Party.   At the request of the
Administrative Agent, the Borrower shall provide evidence reasonably
satisfactory to the Administrative Agent of its compliance with this Section
2(g).
 
(h)            On or before August 27, 2014 (the "Required Commitment Letter
Date"), the Borrower shall deliver to the Administrative Agent a commitment
letter or letters duly executed by one or more institutions satisfactory to the
Administrative Agent and the Required Lenders in their sole discretion and
otherwise in form and substance satisfactory to the Administrative Agent and the
Required Lenders in their sole discretion (collectively, the "Commitment
Letter"), which Commitment Letter shall commit such financial institutions to,
on or before September 30, 2014, either (i) provide one or more credit
facilities that will cause (A) termination of the Aggregate Commitments, (B)
payment in full (at par) of all Obligations (other than contingent
indemnification Obligations and any Obligations under any Secured Cash
Management Agreement or Secured Hedge Agreement which are not then due and
payable), (C) expiration, termination or cash collateralization (in a manner
satisfactory to the L/C Issuer in its sole discretion) of all Letters of Credit,
and (D) termination of the Loan Documents; or (ii) (A) purchase (at par) all of
the Lenders' rights and obligations in their respective capacities as Lenders
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto (including, without limitation, all such rights and obligations
in respect of the Revolving Credit Facility and the Letters of Credit and the
Swing Line Loans included in such Revolving Credit Facility), pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Required Lenders in their sole discretion, including by cash collateralizing
(in a manner satisfactory to the L/C Issuer in its sole discretion) or replacing
all Letters of Credit outstanding on such date, and (B) replace Bank of America,
in its capacities as Administrative Agent, Swing Line Lender and L/C Issuer
under the Credit Agreement, pursuant to documentation in form and substance
satisfactory to Bank of America in its sole discretion (the consummation the
items described in either of the foregoing clauses (i) or (ii) being referred to
herein as the "Total Payoff").  If the Borrower fails to (i) deliver to the
Administrative Agent the Commitment Letter required by this Section 2(h) (as
determined by the Administrative Agent) on or before the Required Commitment
Letter Date, or (ii) pay the fees and expenses of counsel and the financial
advisors to the Administrative Agent in connection with this Waiver and the
other Loan Documents (including the estimated fees and expenses of such counsel
and financial advisors through and including September 30, 2014 (or such other
date as may be agreed by the Administrative Agent)) on or before 5:00 p.m.
Eastern Time September 2, 2014 (the "Required Payment Deadline"), then from and
after the Required Payment Deadline, the Limited Waiver Expiration Date shall
automatically be September 2, 2014 instead of September 30, 2014.

--------------------------------------------------------------------------------

 
(i)            In consideration for the Lenders entering into this Waiver, the
Borrower shall pay to Bank of America (for the pro rata benefit of the Lenders),
a fee equal to $1,250,000, which fee shall be (A) fully earned on the date of
this Waiver, (B) payable on the Limited Waiver Expiration Date and (C)
non-refundable for any reason whatsoever; provided, however, that: (1) if the
Borrower delivers to the Administrative Agent the Commitment Letter required by
Section 2(h) above (as determined by the Administrative Agent) on or before the
Required Commitment Letter Date, such fee shall be reduced by $750,000, and (2)
if the Total Payoff is consummated on or before September 30, 2014, such fee
shall be reduced by $500,000.
 
(j)            From and after the date of this Waiver, for each Loan, the last
Business Day of each month shall be an additional "Interest Payment Date" under
and as defined in the Credit Agreement.
 
(k)            Unless prohibited by applicable law (or contrary to duties
imposed thereunder) or the Loan Parties' material Contractual Obligations as in
effect on the date of Waiver, before entering into discussions with any Person
regarding the provision of any financing or the granting of any Lien, in either
case, that would be superior to the Obligations or the Liens securing the
Obligations, the Borrower agrees that it will first discuss its interest in
obtaining such financing and/or granting of Liens with the Administrative Agent
and the Lenders and offer the Lenders the opportunity to provide such
financing.  The Loan Parties hereby represent that, as of the date of this
Waiver, they are not party to any material Contractual Obligations that would
prohibit them from complying with the foregoing sentence.
 
(l)            The parties hereto agree that the "Limited Waiver Expiration
Date" under and as defined in that certain Limited Waiver and Agreement dated as
of July 28, 2014 among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Lenders party thereto, shall be deemed to be the
date of this Waiver.
 
The Borrower's failure to satisfy any of the obligations set forth in Sections
2(d), (e), (f), (g), (i) or (k) shall constitute an immediate Event of Default.
Section 3.                          Representations and Warranties.  The
Borrower represents and warrants that (a) the execution, delivery, and
performance of this Waiver by each Loan Party are within the corporate or
equivalent power and authority of such Loan Party and have been duly authorized
by all necessary corporate or other organizational action, (b) this Waiver and
the Credit Agreement constitute legal, valid, and binding obligations of each
Loan Party that is a party hereto or thereto, enforceable against such Loan
Party in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws of general applicability affecting the enforcement of creditors'
rights and the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law); (c)
after giving effect to this Waiver and the Second Lien Waiver (as defined
below), the representations and warranties of the Borrower and each other Loan
Party contained in the Credit Agreement and in each Loan Document are true and
correct in all material respects as of the date of this Waiver, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date; (d)  after giving effect to this Waiver and the Second Lien
Waiver, no Default or Event of Default exists under the Loan Documents; (e) the
Liens under the Security Documents are valid and subsisting and secure the
Obligations; and (f) as of the date of this Waiver and before giving effect to
any Credit Extension made on such date, (i) the Outstanding Amount of the
Revolving Credit Loans is $102,500,000.00, and (ii) the Outstanding Amount of
the L/C Obligations is $440,000.00.

--------------------------------------------------------------------------------

 
Section 4.                          Effect on Loan Documents.  Except as
expressly modified hereby, the Credit Agreement and all other Loan Documents
remain in full force and effect as originally executed.  Except as expressly
provided in Section 2(a) hereof, nothing herein shall act as a waiver of any of
the Administrative Agent's or any Lender's rights under the Loan Documents,
including the waiver of any Default or Event of Default, however denominated. 
The Borrower acknowledges and agrees that this Waiver shall in no manner impair
or affect the validity or enforceability of the Credit Agreement.  This Waiver
is a Loan Document for the purposes of the provisions of the other Loan
Documents.  Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Waiver may be a Default or Event of Default
under the other Loan Documents.
 
Section 5.                          Effectiveness.  This Waiver shall become
effective upon the satisfaction of the following conditions:
 
(a)            the Administrative Agent (or its counsel) shall have received
counterparts hereof duly executed and delivered by a duly authorized officer of
the Borrower, each Subsidiary Guarantor, and by each of the Required Lenders and
the Required Revolving Credit Lenders;
 
(b)            the Administrative Agent (or its counsel) shall have received a
waiver (the "Second Lien Waiver") executed and delivered by the appropriate
parties under the Second Lien Credit Agreement, which waiver (i) waives (through
and including the Limited Waiver Expiration Date) any default or event of
default under Section 8.01(b) of the Second Lien Credit Agreement resulting from
the Borrower's failure to comply with Section 7.11(a), Section 7.11(c) and
Section 7.11(d) of the Second Lien Credit Agreement, (ii) waives (through and
including the Limited Waiver Expiration Date) any default or event of default
under Section 8.01(e) of the Second Lien Credit Agreement resulting from the
existence of the Financial Covenant Defaults, (iii) waives (through and
including the Limited Waiver Expiration Date) any restriction due to the
application of Section 7.20 of the Second Lien Credit Agreement on the
Borrower's ability to request Credit Extensions, so long as, after giving effect
to any such Credit Extension, the aggregate Outstanding Amount of all Revolving
Credit Loans, Swing Line Loans and L/C Obligations would not exceed $107,940,000
on or before August 30, 2014 (and thereafter, the amount of the Revolving Credit
Facility), (iv) includes a consent by the appropriate parties under the Second
Lien Credit Agreement and the Intercreditor Agreement to the prepayments
required by Section 2(g)(i) above, and (v) is otherwise in form and substance
satisfactory to the Administrative Agent;  and

--------------------------------------------------------------------------------

 
(c)            the Borrower shall have paid the fees and expenses of counsel and
the financial advisors to the Administrative Agent in connection with this
Waiver and the other Loan Documents (including the estimated fees and expenses
of such counsel and financial advisors through and including September 2, 2014).
 
Section 6.                          Reaffirmation of Subsidiary Guaranty and
Security Documents.  By its signature hereto, each Subsidiary Guarantor
represents and warrants that (a) such Subsidiary Guarantor has no defense to the
enforcement of the Subsidiary Guaranty, and that according to its terms the
Subsidiary Guaranty will continue in full force and effect to guaranty the
Borrower's obligations under the Credit Agreement and the other amounts
described in the Subsidiary Guaranty following the execution of this Waiver and
(b) the Liens created under the Security Documents to which such Subsidiary
Guarantor is a party are valid and subsisting and will continue in full force
and effect to secure the Borrower's obligations under the Credit Agreement and
the other amounts described in such Security Documents following the execution
of this Waiver.
 
Section 7.                          Governing Law.  THIS WAIVER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 8.                          Miscellaneous.  The miscellaneous provisions
set forth in Article X of the Credit Agreement apply to this Waiver.  This
Waiver may be signed in any number of counterparts, each of which shall be an
original, and may be executed and delivered electronically or by telecopier.
 
Section 9.                          No Actions, Claims, Etc.  As of the date
hereof, each Loan Party acknowledges and confirms that it has no knowledge of
any actions, causes of action, claims, demands, damages or liabilities of
whatever kind or nature, in law or in equity, against the Administrative Agent,
the L/C Issuer, the Swing Line Lender or any Lender or any of their respective
Related Parties, in any case, arising from any action by such Persons, or
failure of such Persons to act under the Credit Agreement or any other Loan
Document on or prior to the date of this Waiver.

--------------------------------------------------------------------------------

 
Section 10.                      General Release.  In consideration of the
Administrative Agent's and the Lenders' willingness to enter into this Waiver,
each Loan Party hereby releases and forever discharges the Administrative Agent,
the L/C Issuer, the Swing Line Lender and each Lender and each of their
respective Related Parties (all of the above, collectively, the "Lender Group"),
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, including,
without limitation, all claims, demands and causes of action for contribution
and indemnity, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted (all of the above, collectively, "Claims"), that existed, arose or
occurred at any time on or before the date of this Waiver, which any Loan Party
may have or claim to have against any of the Lender Group in any way related to
or connected with the Loan Documents or the transactions contemplated thereby.
 
Section 11.                      Further Assurances.  The Borrower agrees
promptly to take such action, upon the request of any Lender or the
Administrative Agent, as is necessary to carry out the intent of this Waiver.
 
Section 12.                   ENTIRE AGREEMENT.  THIS WAIVER AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


[Signature Pages Follow]



--------------------------------------------------------------------------------





EXECUTED as of the first date above written.
CAL DIVE INTERNATIONAL, INC.
 
 
By:
/s/ Lisa M. Buchanan
Name:
Lisa M. Buchanan
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 
CAL DIVE OFFSHORE CONTRACTORS, INC., a Delaware corporation
AFFILIATED MARINE CONTRACTORS, INC., a Delaware corporation
FLEET PIPELINE SERVICES, INC., a Delaware corporation
GULF OFFSHORE CONSTRUCTION, INC., a Delaware corporation
CDI RENEWABLES, LLC, a Delaware limited liability company
 
 
By:
/s/ Lisa M. Buchanan
Name:
Lisa M. Buchanan
Title:
Vice President, General Counsel and Secretary
 
 
 
 
 
 

Signature Page to Limited Waiver and Agreement


--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:
/s/ Don B. Pinzon
Name:
Don B. Pinzon
Title:
Vice President
 
 
 
 
BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
 
 
By:
/s/ John M. Schuessler
Name:
John M. Schuessler
Title:
Senior Vice President
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Trent J. Brendon
Name:
Trent J. Brendon
Title:
Vice President
 
 
 
 
BNP PARIBAS, as a Lender
 
 
By:
/s/ E. Dulcire
Name:
E. Dulcire
Title:
Director
 
 
By:
/s/ Eric Eugene
Name:
Eric Eugene
Title:
Global Head of Transportation Group
 
 
 
 

Signature Page to Limited Waiver and Agreement


--------------------------------------------------------------------------------







DNB Capital LLC, as a Lender
 
 
By:
/s/ Barbara Gronquist
Name:
Barbara Gronquist
Title:
Senior Vice President
 
 
By:
/s/ Florianne Robin
Name:
Florianne Robin
Title:
First Vice President
 
 
 
 
NATIXIS, NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Stuart Murray
Name:
Stuart Murray
Title:
Managing Director
 
 
By:
/s/ Kenyatta B. Gibbs
Name:
Kenyatta B. Gibbs
Title:
Director
 
 
 
 

Signature Page to Limited Waiver and Agreement


--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:
/s/ J. Frazell
Name:
J. Frazell
Title:
Director
 
 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ David E. Glickhouse
Name:
David E. Glickhouse
Title:
Vice President
 
 
 
 
AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Brian Duncan
Name:
Brian Duncan
Title:
SVP
 
 
 
 
CAPITAL ONE, N.A., as a Lender
 
 
By:
/s/ David L. Denbina, P.E.
Name:
David L. Denbina
Title:
Senior Vice President
 
 
 
 
COMPASS BANK, as a Lender
 
 
By:
/s/ Chuck R. Markham
Name:
Chuck R. Markham
Title:
Vice President
 
 

Signature Page to Limited Waiver and Agreement


--------------------------------------------------------------------------------





EXHIBIT A


FORM OF REQUIRED BORROWING CERTIFICATE
Date:  ___________, _____
To:            Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain (a) Credit Agreement, dated as of April 26,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Credit Agreement"), among Cal Dive
International, Inc., a Delaware corporation (the "Borrower"), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender, and (b) the [DESCRIBE REQUESTED CREDIT
EXTENSION] dated as of ___________, _____ (the "Proposed Credit Extension"). 
Capitalized terms used herein but not defined herein have the meanings given to
such terms in the Credit Agreement or in the Limited Waiver and Agreement dated
as of August 8, 2014 among the Borrower, the Guarantors, Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swing Line Lender, and the Lenders party
thereto.
The undersigned Responsible Officer of the Borrower hereby certifies that
[he/she] reasonably believes that the aggregate Cash Balance on deposit in the
Domestic Accounts at the end of the Calendar Week in which the Proposed Credit
Extension is made will not exceed $5,000,000, after giving effect to (i) the
Proposed Credit Extension and (ii) all Cash Inflows and Cash Outflows reflected
in the Cash Flow Forecast for such Calendar Week.
Attached hereto as Annex I are calculations and projections demonstrating how
the undersigned Responsible Officer reached the conclusions set forth in the
previous paragraph.


CAL DIVE INTERNATIONAL, INC.
 
 
 
By:
 
Name:
 
Title:
 

 
 
Exhibit A to Limited Waiver and Agreement


--------------------------------------------------------------------------------





Annex I
to Required Borrowing Certificate


 
 
 
 
 
 
 
 
 
 
 
 
Exhibit A to Limited Waiver and Agreement
 

--------------------------------------------------------------------------------




